
	
		II
		110th CONGRESS
		2d Session
		S. 2876
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for the conveyance of
		  approximately 140 acres of land in the Ouachita National Forest in Oklahoma to
		  the Indian Nations Council, Inc., of the Boy Scouts of America, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help to Access Land for the Education
			 of Scouts or HALE Scouts Act.
		2.FindingCongress finds that it is in the public
			 interest to provide for the conveyance of certain Federal land in the Ouachita
			 National Forest in Oklahoma to the Indian Nations Council, Inc., of the Boy
			 Scouts of America, in exchange for consideration equal to the amount of the
			 market value of the land.
		3.DefinitionsIn this Act:
			(1)CouncilThe
			 term Council means the Indian Nations Council, Inc., of the Boy
			 Scouts of America.
			(2)ForestThe
			 term Forest means the Ouachita National Forest in the State of
			 Oklahoma.
			(3)MapThe
			 term map means the map entitled Boy Scout Land
			 Request–Ouachita NF.
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Land conveyance,
			 Ouachita National Forest, Oklahoma
			(a)Conveyance
			 required
				(1)In
			 generalSubject to valid
			 existing rights, the Secretary shall convey to the Council, by quitclaim deed,
			 all right, title, and interest of the United States in and to the National
			 Forest System land described in subsection (b).
				(2)ExclusionThe conveyance under paragraph (1) shall
			 exclude any land located within the Indian Nations National Scenic and Wildlife
			 Area designated by section 10 of the Winding Stair Mountain National Recreation
			 and Wilderness Area Act (16 U.S.C. 460vv–8).
				(b)Description of
			 landThe National Forest
			 System land referred to in subsection (a) consists of the approximately 140
			 acres of land in the Forest, depending on the final measurement of the road set
			 back and the actual size of the affected sections, as depicted on the
			 map.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the Forest Service regional office in Atlanta, Georgia.
			(d)Amount of
			 considerationAs
			 consideration for the land conveyed under subsection (a), the Council shall pay
			 to the Secretary an amount equal to the fair market value of the land, as
			 determined by an appraisal conducted in accordance with subsection
			 (f)(2).
			(e)Use of
			 proceeds
				(1)In
			 generalAmounts received
			 under subsection (d) shall be deposited in the fund established by Public Law
			 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
				(2)Acquisition of
			 landAmounts deposited under
			 paragraph (1) shall be available to the Secretary, without further
			 appropriation, to acquire land and interests in land in the Forest.
				(f)Survey and
			 appraisals
				(1)SurveyThe exact acreage and legal description of
			 the land to be conveyed under subsection (a) shall be determined by a survey
			 that is satisfactory to the Secretary.
				(2)AppraisalThe appraisal required under subsection (d)
			 shall be—
					(A)conducted in accordance with—
						(i)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
						(ii)section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716); and
						(B)approved by the Secretary.
					(3)CostsThe Council shall pay the reasonable costs
			 of any survey, appraisal, and administrative analyses required by law for the
			 conveyance.
				(g)Access
				(1)In
			 generalAccess to the land
			 conveyed under subsection (a) shall be via the adjacent land of the Council or
			 a successor of the Council.
				(2)LimitationNotwithstanding section 1323(a) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3210(a)), the Secretary
			 shall not be required to provide additional access to the conveyed land.
				(h)Additional terms
			 and conditionsThe conveyance
			 under subsection (b) shall be subject to any terms and conditions that the
			 Secretary determines to be in the public interest, including the reservation of
			 access rights to the conveyed land for administrative purposes.
			
